         Case 2:16-cr-00631-DAK-PMW Document 153-1 Filed 11/26/18 Page 1 of 8


         J




                                   SAN MATEO COUNTY CORONERS OFFICE
     2


     3                                           PATHOLOGY REPORT
     4

     5                                                                                CASE        No.         16-01020

     6


     7   NAME KLYUEV                   Ruslan              SEX      Male              AGE         21 years

     8


     9   Death      Time        Date   0944 hours 6-13-2016

 10


 I 1     Exam Time              Date   1310 hours 6-15-2016

 12


 13      Autopsy Surgeon           Thomas Wayne Rogers         performed    at   San Mateo    Medical           Center

 14      222 West        3911   Avenue San Mateo      CA   94403

15


16       CAUSE OF DEATH
17


18             I.   Disease or Condition directly leading        to death
                                                                                                   C
19

20                  A.   Multiple drug intoxication
21


22                  due to

23


24                  B.

25

26                  due to

27

28                  C.

29

30                  due to

31
                                                                                             nn       a
                                                                                                                i._.

                                                                                                                                                n

32                  D.

33                                                                                                                r
                                                                                                  r       1                  t_tia
34           II.    Other significant   conditions   contributing                                                        I




35                  but not related to the immediate     cause of death
                                                                                                                               4   d   w/
36

37                                                                                                                             Q       Lj   i




38

39

40

41


42                                                                                                Continued
      Case 2:16-cr-00631-DAK-PMW Document 153-1 Filed 11/26/18 Page 2 of 8




     San Mateo County Coroners           Office

     KLYUEV      Ruslan

     Pathology   Report Case No. 16-01020


                                        ANATOMICAL                  DIAGNOSES
 2


 3


 4       I.   Blood   ethyl   alcohol     0.19 grams        %
 5            Blood benzoylecgonine               0.23   mg/L
 6            Blood ecgonine      methyl ester           present

 7            Blood cocaethylene          present

 8            Blood levamisole          present

 9            Blood   fentanyl      0.009 mg/L

10

11


12


13


15

15   TWRas
16   ccCoroner




                                                                2
          Case 2:16-cr-00631-DAK-PMW Document 153-1 Filed 11/26/18 Page 3 of 8




                                        SAN MATEO COUNTY CORONERS OFFICE
     2


     3                                                           AUTOPSY REPORT
     4


     5


     6


     7   NAME           KLYUEV              Ruslan                                                                                CASE        No.     16-01020

     8


     9

 10               PROLOGUE                       The autopsy             begins       in    the        morgue         at    the     San Mateo          Medical

 1   t   Center    at   1310 hours June                 15     2016.       Assisting        at    the       examination           are Laura          Bailey and

 12      Maggi Horn Forensic Autopsy                           Technicians.

 13


 14


 15


 16                                                      EXTERNAL EXAMINATION
 17

 18


 19               The body        is    presented in a sealed               body     bag.

20

21                The body         is    that    of a white male appearing                        the       stated
                                                                                                                      age of 21 years. There                  is   a

22       Coroners       identification            tag    present       on the      right big       toe.       The body            is    68 inches      long and

23       weighs    190 pounds.

24

25                The body        is     presented        in    a supine      position           with the head              rotated       towards      the right

26       shoulder.      The      right    arm     lies    alongside         the    body          flexed      at    the     elbow with          the    hand    over

27       the   right collar      bone     area.       The      left   arm   lies   alongside           the    body with           the     hand over      the left

28       collar bone      area.    The knees             are bent towards            the left side of the                  body.
29

30                Paper bags cover the                  distal    aspect     of both arms.

31

32                The following            items        of clothing        are present           on the      body
33


34                1 A      blue Levis type                pants       whose       waist     is    hiked       very       slightly        down       towards    the

35                      pubic     area.         The   external        genitalia are not            visible.          The    pants         are fully    buttoned

36                      and are zippered on the                   front.


37

38                2     Blue underpants                 properly       worn       fully    covering          the     external          genitalia.

39


40                3 A      green        shirt    with black           and blue     stripes.       It   is   short-sleeved              with buttons      on the

41                      front.    The      buttons        are    undone with              the    exception           of the most inferior button.
          Case 2:16-cr-00631-DAK-PMW Document 153-1 Filed 11/26/18 Page 4 of 8




          San Mateo County Coroners                  Office

          KLYUEV       Ruslan

          Autopsy   Report Case No.            16-01020



      1              The upper        part    of the chest      is   exposed.       The   buttons   and button holes   appear   to


     2               be   intact.


      3


     4           Rigor mortis        is   passing.     Lividity      is   present   over the front part of the body.

     5

     6           The only evidence             of medical       therapy        are cardiac    monitoring   pads   on both arms

     7    and on the torso.

     8


     9           There    is   no blood      present    on    the body.

 10


 11


 12              BLUNT         INJURIES        to the   body
 13


 14              HEAD AND NECK
 15


 16              None     present.

 17


 18              RIGHT         ARM
 19


20               None     present.

21


22               LEFT     ARM
23

24              None      present.

25


26               RIGHT         LEG
27

28              None      present.

29

30              LEFT      LEG
31


32              None     present.

33


34              TORSO
35

36              None     present.

37

38




                                                                           2
           Case 2:16-cr-00631-DAK-PMW Document 153-1 Filed 11/26/18 Page 5 of 8




           San Mateo          County Coroners                    Office

          KLYUEV              Ruslan

          Autopsy Report Case No. 16-01020


      1               The     hair     is   black       and about 4 inches                        long.          Pupils        are    round.          Irides      are    brown.

     2     Sclerae        are non-remarkable.                    No      petechial        hemorrhages                   are noted.           Ears nose and              lips    are

      3   normal.          Some       gastric       content        is    coming         out       of the mouth and the nose and extends over

     4    both       sides    of the        face.       The neck                is    normal.            There          are    some        petechial        hemorrhages
     5    probably          early     Tardieu        hemorrhages                     present       over       the       upper       part     of the        chest     and both

     6    pectoralis         areas.     The       chest     is   flat.     The        breasts          are those        of an adult male.               The abdomen               is


     7    flat.     The    external        genitalia are normal.

     8


     9                Present        on     the    right lateral           malleolus along                      its    anterior       border are three punctate

 10       crusted         defects.     Legs       and     feet    are without             further abnormalities.

 11


 12                   Paper         bags     are     removed.               The         fingernails              are     examined.            They         are     intact       and

 13       without         observable         tissue       beneath them.                  No       binding             indentation           sites    are    present          about

 14       the     arms or hands.            No smoke              powder             or stippling          is      identified        on     either      arm      or hand.       No
 15       needle puncture              marks        are present.                No    hyperpigmented                    scars       are present         over accessible

 16       veins.

 17


 18                   The back         is   non-remarkable.

 19


20

21


22                                                           INTERNAL EXAMINATION
23


24

25                   The body          is    opened through                 the       usual       Y-SHAPED                    INCISION.              No     abnormalities

26        are noted.

27

28                   BODY CAVITIES                          The          pleural        cavities         pericardial               cavity     and peritoneal                 cavity

29        are     lined    by smooth              glistening          surfaces          and contain                no    fluid.       Ribs and          diaphragms              are

30        intact.


31


32                   HEART             In    situ     the    heart         is    normal with               the        apex    at    the     left    midclavicular             line.




non-38
33        The     heart     weighs      380 grams. The epicardial                            surface          is      smooth       and glistening.               Ventricular

34        myocardium            is    brown.         Chambers               are normal.                 Valves          are normal.                No   left     ventricular

35        hypertrophy          is
                                     present.        No     asymmetric                 hypertrophy              is    present.        No      myxoid        degeneration

36        of the     mitral valve            is    present.           No        vegetations             are     present        on valve            leaflets.       Coronary
37        ostia     are    patent.          The coronary                 system        has       its    usual         anatomic         distribution            and      is


          remarkable.          No     thrombi are present.




                                                                                             3
           Case 2:16-cr-00631-DAK-PMW Document 153-1 Filed 11/26/18 Page 6 of 8




          San Mateo County Coroners                               Office

          KLYUEV              Ruslan

          Autopsy          Report Case No.              16-01020



      1               VESSELS                The     aorta        and     tributaries            are non-remarkable.                       The pulmonary            artery

      2   and venous           system       contain     no thromboemboli.
      3


      4               TRACHEA AND BRONCHI                                           Lined       by pale yellow mucosal                     surfaces.

      5


     6                LUNGS              The    left    lung weighs                  800    grams and               the    right lung weighs                 950 grams.
     7    Pleural      surfaces        are smooth.            Lung parenchyma                         is    prominently         congested             and edematous.

     8    There       are    no     areas    of consolidation.                      No    pulmonary                infarcts    are     present.            No   bronchial

     9    asthma       is   identified.        Airways             of both lungs                are non-remarkable.                    No    tumors         are present.

 10       The    arterial      system        of both lungs              is   opened         and no thromboemboli                        or other           abnormalities

 11       are identified.

 12


 13                   ORAL CAVITY                      The         teeth       are natural.             None        are acutely         missing or loose.              No
 14       abnormalities             of the oral cavity              are noted.

 15

 16                   ESOPHAGUS                  Lined        by a white wrinkled mucosal                                  surface.

 17


 18                   STOMACH                  The stomach                   contains           300    cc of yellow-green                   fluid.         The mucosal
 19       surface     is    tan.    No   tumors        or ulcers           are noted.

20

21                    INTESTINES                Covered             by smooth serosal surfaces.                            No    abnormalities              are noted.

22


23                    LIVER           The    liver     weighs           2100        grams. The serosal surface                        is   smooth.          The   anterior

24        margin      is    sharp.     The parenchyma                     is    brown and prominently                         congested.              No     tumors    are

25        present.      No     fatty    metamorphosis                   or cirrhosis            is
                                                                                                     present.

26

27                    GALLBLADDER                       The         gallbladder             is       of normal        size.     Its    surface        is    smooth.    Its


28        wall   is   of normal        thickness.            It    is   lined       by a green velvety                mucosal          surface.        It   contains     10

29        cc of bile and no stones.

30

31                    PANCREAS                 The pancreas                    is   of normal              size.     Its   parenchyma            is   yellow-brown
32        and lobulated.            No      tumors     are present.                 No    saponification              is   noted.

33


34                    SPLEEN             The    spleen            weighs            300   grams.            Its    capsule      is    gray and wrinkled.               Its


35        parenchyma           is   red-purple         and    soft.


36




                                                                                            4
           Case 2:16-cr-00631-DAK-PMW Document 153-1 Filed 11/26/18 Page 7 of 8




          San Mateo County Coroners Office

          KLYUEV              Ruslan

          Autopsy         Report Case No. 16-01020


      1              ADRENAL GLANDS                               The       adrenal     glands        are normal            in      size and have        their       usual




     non-8
     2    triangular         shape.      Sectioning           of them reveals               non-remarkable                 cortex       and medullary                parts.

     3    No    hemorrhages            are present.

     4

     5               KIDNEYS                 The    left    and right kidneys               each weigh 180 grams.                       Surfaces        are smooth.

     6    Parenchyma            is    brown and prominently                          congested.           There      is    a     distinct      corticomedullary

     7    separation.           Papillae           are     normal.             The    calyces        and     pelves            of both        kidneys          are

          remarkable.           No     obvious       abnormalities               are noted of the            ureters.          No     stones     are present.

     9


 10                BLADDER                    The bladder                 contains      100 cc        of urine.           It   is    lined    by a   tan       mucosal

 11       surface.        No    trabeculations             or tumors           are present.         No     diverticula           are noted.

 12

 13                PROSTATE                    The        prostate        is   of normal          size.    Its   parenchyma              is   yellow-white             and

 14       rubbery.        No    tumors        are noted.

 15


 16                TESTICLES                  The        testicles     are non-remarkable.

17


18                 MUSCULOSKELETAL SYSTEM                                               No     abnormalities              noted.

19


20                 NECK               The hyoid bone and                       laryngeal      structures          are intact.          Soft     tissue        about the

21        larynx     is      normal.         The         larynx      is    free      of obstructing              material.           The      cervical        vertebral

22        column        is   non-remarkable.                The      thyroid      gland      is   of normal         size.        Sectioning of           it    reveals    a

23        non-remarkable              red-brown            parenchyma.
24

25                 CENTRAL NERVOUS SYSTEM                                               Soft       tissue    about the              cranial     vault     is    normal.

26        The   brain        weighs     1400 grams.               The      gyri and sulci           of the cerebral hemispheres                         are normal.

27        Sectioning of the brain reveals                         no   abnormalities.              No     contusions           are noted.        The     ventricular

28        system     of the          brain    is   non-remarkable.                    No    subdural         or    subarachnoid                hemorrhages             are

29        present.        The   vessels       at    the base         of the brain           are non-remarkable.                     Stripping     the     dura from

30        the   inner     table      of the skull reveals              no      abnormalities.

31

32


33


34

35


36

37


38




                                                                                        5
     Case 2:16-cr-00631-DAK-PMW Document 153-1 Filed 11/26/18 Page 8 of 8




     San Mateo County Coroners        Office

     KLYUEV          Ruslan

     Autopsy       Report Case No. 16-01020


              SPECIMENS
 2

 3            1     Heart blood

 4            2     Leg blood
 5            3     Liver

 6            4     Urine

 7            5     Tissue

 8            6      Vitreous

 9

                                                          END OF REPORT
10

11


12


13


14


15   Thomas Wayne 1ogers M.D.

16   Forensic Pathologist

17

18   TWRas
19   D 6/15/16
20   T   6/15/16




                                               6
